


110 HR 3776 : Energy Storage Technology Advancement

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3776
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 23, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for research, development, and
		  demonstration programs in advanced energy storage systems for electric drive
		  vehicles, stationary applications, and electricity transmission and
		  distribution applications, to support the ability of the United States to
		  remain globally competitive in this field, and to promote the efficient
		  delivery and use of energy.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Storage Technology Advancement
			 Act of 2007.
		2.DefinitionsFor purposes of this Act—
			(1)the term
			 Department means the Department of Energy;
			(2)the term electric drive
			 vehicle means—
				(A)a vehicle that
			 uses an electric motor for all or part of its motive power, including battery
			 electric, hybrid electric, plug-in hybrid electric, fuel cell, and plug-in fuel
			 cell vehicles, and rail transportation vehicles; or
				(B)mobile equipment
			 that uses an electric motor to replace an internal combustion engine for all or
			 part of the work of the equipment;
				(3)the term islanding means a
			 distributed generator or energy storage device continuing to power a location
			 in the absence of electric power from the primary source;
			(4)the term
			 microgrid means an integrated energy system consisting of
			 interconnected loads and distributed energy resources, including generators and
			 energy storage devices, which as an integrated system can operate in parallel
			 with the utility grid or in an intentional islanding mode;
			(5)the term
			 Secretary means the Secretary of Energy;
			(6)the term
			 self-healing grid means a grid that is capable of automatically
			 anticipating and responding to power system disturbances, including the
			 isolation of failed sections and components, while optimizing its own
			 performance and service to customers; and
			(7)the term
			 spinning reserve services means an amount of electric generating
			 capacity in excess of the amount needed to meet peak electric demand.
			3.Basic research
			 program
			(a)In
			 generalThe Secretary shall
			 conduct a basic research program to support the development of energy storage
			 systems for electric drive vehicles, stationary applications, and electricity
			 transmission and distribution, including research on—
				(1)materials
			 design;
				(2)materials synthesis
			 and characterization;
				(3)electrolytes;
				(4)surface and
			 interface dynamics;
				(5)modeling and
			 simulation; and
				(6)thermal behavior
			 and life degradation mechanisms.
				(b)FundingFor activities carried out under this
			 section, in addition to funding activities at National Laboratories, the
			 Secretary shall award funds to, and coordinate activities with, a range of
			 stakeholders including the public, private, and academic sectors.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $50,000,000 for each of the fiscal
			 years 2009 through 2014.
			4.Applied research
			 program
			(a)In
			 generalThe Secretary shall
			 conduct an applied research program on energy storage systems to support
			 electric drive vehicle, stationary application, and electricity transmission
			 and distribution technologies, including research on—
				(1)ultracapacitors;
				(2)flywheels;
				(3)batteries and
			 battery systems (including flow batteries);
				(4)compressed air
			 energy systems;
				(5)power conditioning
			 electronics;
				(6)manufacturing
			 technologies for energy storage systems;
				(7)thermal management
			 systems; and
				(8)hydrogen as an
			 energy storage medium.
				(b)FundingFor activities carried out under this
			 section, in addition to funding activities at National Laboratories, the
			 Secretary shall award funds to, and coordinate activities with, a range of
			 stakeholders including the public, private, and academic sectors.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $80,000,000 for each of the fiscal
			 years 2009 through 2014.
			5.Energy storage
			 systems demonstrations
			(a)In
			 generalThe Secretary shall
			 carry out a program of new demonstrations of advanced energy storage systems.
			 These demonstrations shall be regionally diversified and shall expand on the
			 Department’s existing technology demonstration program. These demonstrations
			 should include the participation of a range of stakeholders, such as rural
			 electric cooperatives, investor owned utilities, municipally owned electric
			 utilities, energy storage systems manufacturers, electric drive vehicle
			 manufacturers, the renewable energy production industry, State or local energy
			 offices, the fuel cell industry, and universities. Each of the demonstrations
			 shall include one or more of the following objectives:
				(1)Energy storage to improve the feasibility
			 of micro-grids or islanding, or the transmission
			 and distribution capability to improve reliability in rural areas.
				(2)Integration of an
			 energy storage system with a self-healing grid.
				(3)Use of energy
			 storage to improve security to emergency response infrastructure.
				(4)Integration with a
			 renewable energy production source, either at the source or away from the
			 source.
				(5)Use of energy
			 storage to provide ancillary services, such as spinning reserve services, for
			 grid management.
				(6)Advancement of power conversion systems to
			 make them smarter, more efficient, able to communicate with other inverters,
			 and able to control voltage.
				(7)Use of energy storage to optimize
			 transmission and distribution operation and power quality, which could address
			 overloaded lines and maintenance of transformers and substations.
				(8)Use of advanced
			 energy storage for peak load management of homes, businesses, and the
			 grid.
				(9)Use of energy
			 storage devices to fill up nonpeak generation periods for electricity demand to
			 make better use of existing grid assets.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $30,000,000 for each of the fiscal
			 years 2009 through 2014.
			6.Vehicle energy
			 storage demonstration
			(a)In
			 generalThe Secretary shall
			 carry out a program of electric drive vehicle energy storage technology
			 demonstrations. These technology demonstrations shall be conducted through
			 consortia, which may include energy storage systems manufacturers and their
			 suppliers, electric drive vehicle manufacturers, rural electric cooperatives,
			 investor owned utilities, municipal and rural electric utilities, State and
			 local governments, metropolitan transportation authorities, and universities.
			 The program shall demonstrate one or more of the following:
				(1)Novel, high
			 capacity, high efficiency energy storage, charging, and control systems, along
			 with the collection of data on performance characteristics such as battery
			 life, energy storage capacity, and power delivery capacity.
				(2)Advanced onboard
			 energy management systems, and highly efficient battery cooling systems.
				(3)Integration of such systems on a prototype
			 vehicular platform, including with drivetrain systems for passenger,
			 commercial, and nonroad electric drive vehicles.
				(4)New technologies and processes that reduce
			 manufacturing costs.
				(5)Integration of
			 advanced vehicle technologies with electricity distribution system and smart
			 metering technology.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for carrying out this section
			 $30,000,000 for each of the fiscal years 2009 through 2014.
			7.Secondary applications
			 and disposal of electric drive vehicle batteries
			(a)In
			 generalThe Secretary shall
			 carry out a program of research, development, and demonstration of secondary
			 applications of energy storage devices following service in electric drive
			 vehicles, and of technologies and processes for final recycling and disposal of
			 these devices.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $5,000,000 for each of the fiscal years
			 2009 through 2014.
			8.Coordination and
			 nonduplicationTo the maximum
			 extent practicable, the Secretary shall coordinate activities under this Act
			 with other programs and laboratories of the Department and other Federal
			 research programs.
		9.Cost
			 sharingThe Secretary shall
			 carry out the programs under sections 6 and 7 in compliance with section 988
			 (a) through (d) and section 989 of the Energy Policy Act of 2005 (42 U.S.C.
			 16352(a) through (d) and 16353).
		
	
		
			Passed the House of
			 Representatives October 22, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
	
